 



Exhibit 10.4
WAIVER AND AMENDMENT NUMBER TWO
TO
AMENDED AND RESTATED SALE AND SERVICING AGREEMENT,
          THIS WAIVER AND AMENDMENT NUMBER TWO TO AMENDED AND RESTATED SALE AND
SERVICING AGREEMENT (the “Waiver and Amendment”) is entered into as of July 19,
2007 by and among OPTION ONE OWNER TRUST 2003-5 (the “Issuer”), OPTION ONE
MORTGAGE CORPORATION (“OOMC”) and OPTION ONE MORTGAGE CAPITAL CORPORATION
(“OOMCC,” and together with OOMC, the “Loan Originator”) and as servicer (in
such capacity, the “Servicer”), OPTION ONE LOAN WAREHOUSE LLC (as
successor-in-interest to Option One Loan Warehouse Corporation, the “Depositor,”
and together with the Loan Originator and Depositor, the “OO Entities”), WELLS
FARGO BANK, NATIONAL ASSOCIATION, as indenture trustee (the “Indenture Trustee”)
and the MAJORITY NOTEHOLDERS party hereto. Capitalized terms used herein and not
otherwise defined shall have the meanings ascribed to them in the Sale and
Servicing Agreement referred to below.
PRELIMINARY STATEMENTS
          A. The Issuer, OOMC, OOMCC, the Depositor and the Indenture Trustee
are parties to that certain Amended and Restated Sale and Servicing Agreement
dated as of November 12, 2004, as heretofore amended (as so amended, and as it
may be restated, supplemented or otherwise modified from time to time, the “Sale
and Servicing Agreement”) and the Basic Documents as defined therein.
          B. Pursuant to Section 7.02(e) of the Sale and Servicing Agreement,
entitled “Financial Covenants,” OOMC is required to maintain a minimum “Net
Income” (defined and determined in accordance with GAAP) of at least $1 based on
the total of the current quarter combined with the previous three quarters (the
“Minimum Income Covenant”). Pursuant to the Basic Documents, OOMC periodically
represents and warrants its compliance with the Minimum Income Covenant. In
addition, under the Basic Documents, a failure by OOMC to satisfy the Minimum
Income Covenant, if not waived, could be or become a Default, Event of Default
or Servicing Event of Default, as those terms are used in the Basic Documents,
or could result in a termination of the Revolving Period.
          C. OOMC now believes that the Minimum Income Covenant will not be
satisfied as of the quarter ending July 31, 2007. The Issuer has requested that
the Majority Noteholders waive the Minimum Income Covenant, for the quarter
ending July 31, 2007, and, subject to the terms hereof, the Majority Noteholders
have agreed to waive the Minimum Income Covenant for the quarter ending July 31,
2007 on and subject to the terms and conditions hereinafter set forth.
          D. The parties have also agreed to amend the Sale and Servicing
Agreement to end the Revolving Period not later than October 2, 2007.

 



--------------------------------------------------------------------------------



 



          NOW, THEREFORE, in consideration of the premises set forth above, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:
          1. Accuracy of Preliminary Statements. The OO Entities agree and
represent that the foregoing Preliminary Statements are true and correct in all
respects.
          2. Temporary Waiver of the Minimum Income Covenant. Effective as of
the date first above written and subject to the satisfaction of the conditions
precedent set forth in Section 3 below, the Majority Noteholders hereby agree to
waive the Minimum Income Covenant for the quarter ending July 31, 2007.
          3. Conditions Precedent. This Waiver shall become effective and be
deemed effective as of the date first above written upon (i) receipt by OOMC of
an executed counterpart of this Waiver from each of the Issuer, the Depositor,
the Majority Noteholders and the Indenture Trustee and (ii) execution by each of
the OO Entities’ warehouse lenders of a waiver of such lender’s right to declare
a default or event of default based on the failure of any of the OO Entities to
satisfy the Minimum Income Covenant. Each such waiver executed under (ii) above
shall be substantially similar to the terms hereof.
          4. Condition to Continuing Effectiveness. This Waiver shall continue
to be effective until July 31, 2007 only so long as no breach of any
representation and warranty, covenant or Event of Default (other than the
Minimum Income Covenant for any quarter ending, on or before July 31, 2007) has
occurred; and provided that the Majority Noteholders shall have the right to
require that the Minimum Income Covenant be measured immediately upon the
earlier to occur of any of the following: (i) any of the OO Entities’ current
warehouse lenders cease to provide financing to the related OO Entities or
reduce the amount of any financing provided under any existing warehouse line
from the amount provided under any such warehouse line as of the date hereof,
(ii) OOMC is not purchased by Cerberus Capital Management, L.P. (“Cerberus”)
prior to September 30, 2007, (iii) Cerberus withdraws its offer to purchase OOMC
at any time, or (iv) October 2, 2007. This Waiver shall no longer be effective
upon the occurrence of any of (i) through (iv) above if the Minimum Income
Covenant is not met as of the date of such occurrence.
          5. Covenants, Representations and Warranties of the Issuer, OOMC,
OOMCC and the Depositor.
          (a) As consideration for this Waiver, each of the Issuer, OOMC (in its
capacities as Servicer and Loan Originator), OOMCC and the Depositor hereby
reaffirms all covenants, representations and warranties made by the Issuer,
OOMC, OOMCC and the Depositor, as applicable, in the Sale and Servicing
Agreement, except with respect to Minimum Income Covenant for any quarter ending
on or before July 31, 2007, which is modified hereby and agrees that all such
covenants, representations and warranties shall be deemed to have been re-made
as of the effective date of this Waiver.
          (b) Each of the Issuer, OOMC, OOMCC and the Depositor hereby
represents and warrants that this Waiver constitutes the legal, valid and
binding obligation of the Issuer,

2



--------------------------------------------------------------------------------



 



OOMC, OOMCC and the Depositor, as applicable, enforceable against the Issuer,
OOMC, OOMCC and the Depositor, as applicable, in accordance with its terms. The
execution, delivery and performance by the Issuer, OOMC, OOMCC and the Depositor
of this Waiver: (i) are within the Issuer’s, OOMC’s, OOMCC’s and the Depositor’s
power; (ii) have been duly authorized by all necessary or proper corporate
action; (iii) are not in contravention of any provision of the Issuer’s, OOMC’s,
OOMCC’s or the Depositor’s certificate of incorporation, bylaws or other
organizational documents; (iv) will not violate any law applicable to the
Issuer, OOMC, OOMCC or the Depositor, as applicable; (v) will not conflict with
or result in the breach or termination of, constitute a default under or
accelerate any performance required by, any indenture, mortgage, deed of trust,
lease, agreement or other instrument to which the Issuer, OOMC, OOMCC or the
Depositor is a party or by which the Issuer, OOMC, OOMCC or the Depositor or any
of their respective property is bound; (vi) will not result in the creation or
imposition of any Lien upon any of the property of the Issuer, OOMC, OOMCC or
the Depositor, as applicable; and (vii) do not require the consent or approval
of any governmental authority or any other Person, except those which were duly
obtained, made or complied with prior to the date of this Waiver.
          6. Amendment. The definition of “Revolving Period” in Section 1.01 of
the Sale and Servicing Agreement is hereby deleted in its entirety and replaced
with the following:
     Revolving Period: With respect to the Notes, the period ending on the
earlier of (i) October 2, 2007 and (ii) the date on which the Revolving Period
is terminated pursuant to Section 2.07.
          7. Reference to and Effect on the Sale and Servicing Agreement.
          (a) Upon the effectiveness of this Waiver and Amendment, each
reference in the Sale and Servicing Agreement and in each of the other Basic
Documents to “this Agreement,” “hereunder,” “hereof,” “herein,” or words of like
import shall mean and be a reference to the Sale and Servicing Agreement as
modified hereby, and each reference to the Sale and Servicing Agreement in any
other document, instrument or agreement executed and/or delivered in connection
with the Sale and Servicing Agreement shall mean and be a reference to the Sale
and Servicing Agreement as modified hereby.
          (b) Except as specifically modified hereby, the Sale and Servicing
Agreement, each of the other Basic Documents and all other documents,
instruments and agreements executed and/or delivered in connection therewith
shall remain in full force and effect and are hereby ratified and confirmed.
          (c) Except as expressly provided in Section 2 hereof, the execution,
delivery and effectiveness of this Waiver and Amendment shall not operate as a
waiver of any right, power or remedy of the Majority Noteholders under the Sale
and Servicing Agreement or any of the other Basic Documents, nor constitute a
waiver of, amendment of, consent to or other modification of any other term,
provision, Event of Default, or of any term or provision of any other Basic
Document, or of any transaction or further or future action of the Issuer which
would require the consent of the Majority Noteholders under the Sale and
Servicing Agreement. Without limiting the generality of the foregoing, the
execution, delivery and effectiveness of this

3



--------------------------------------------------------------------------------



 



Waiver shall not entitle the Issuer to a waiver of any existing or hereafter
arising Event of Default (other than the Minimum Income Covenant for any quarter
ending on or before July 31, 2007), nor shall the Majority Noteholders’
execution and delivery of this Waiver establish a course of dealing between the
Majority Noteholders and the Issuer or in any other way obligate the Majority
Noteholders to hereafter provide any waiver or extension to the Issuer for the
payment or performance by the Issuer of its obligations under the Sale and
Servicing Agreement and the Basic Documents prior to the enforcement by the
Majority Noteholders of any of their respective rights and remedies under the
Sale and Servicing Agreement and the other Basic Documents.
          8. Limited Effect. Except as expressly amended and modified by this
Amendment, the Sale and Servicing Agreement shall continue in full force and
effect in accordance with its terms. Reference to this Waiver and Amendment need
not be made in the Sale and Servicing Agreement or any other instrument or
document executed in connection therewith or herewith, or in any certificate,
letter or communication issued or made pursuant to, or with respect to, the Sale
and Servicing Agreement, any reference in any of such items to the Sale and
Servicing Agreement being sufficient to refer to the Sale and Servicing
Agreement as amended hereby.
          9. Fees and Expenses. The Issuer and the Depositor jointly and
severally covenant to pay as and when billed by the Initial Noteholder all of
the reasonable out-of-pocket costs and expenses incurred in connection with the
transactions contemplated hereby and in the other Basic Documents including,
without limitation, (i) all reasonable fees, disbursements and expenses of
counsel to the Initial Noteholder, (ii) all reasonable fees and expenses of the
Indenture Trustee and Owner Trustee and their counsel and (iii) all reasonable
fees and expenses of the Custodian and its counsel.
          10. GOVERNING LAW. THIS WAIVER SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD
TO CONFLICTS OF LAW PRINCIPLES).
          11. Execution in Counterparts. This Waiver and Amendment may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed to be an original and all of which taken together shall constitute but
one and the same instrument.
          12. Headings. Section headings in this Waiver and Amendment are
included herein for convenience or reference only and shall not constitute a
part of this Waiver and Amendment for any other purpose.
          13. Liability. It is expressly understood and agreed by the parties
that (a) this Waiver is executed and delivered by Wilmington Trust Company, not
individually or personally, but solely as Owner Trustee, in the exercise of the
powers and authority conferred and vested in it, pursuant to the Trust
Agreement, (b) each of the representations, undertakings and agreements herein
made on the part of the Issuer is made and intended not as personal
representations, undertakings and agreements by Wilmington Trust Company but is
made and intended for the purpose of binding the Issuer with respect thereto,
(c) nothing herein contained shall be

4



--------------------------------------------------------------------------------



 



construed as creating any liability on Wilmington Trust Company, individually or
personally, to perform any covenant either expressly or impliedly contained
herein, and the right to claim any and all such liability, if any, being
expressly waived by the parties hereto and by any person claiming by, through or
under the parties hereto, and (d) under no circumstances shall Wilmington Trust
Company be personally liable for the payment of any indebtedness or expenses of
the Issuer or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by the Issuer hereunder
or under any other related documents.
          14. Direction of Majority Noteholders. By their signature(s) below,
the Majority Noteholders hereby authorize and direct the Indenture Trustee to
sign this Waiver and Amendment. The Issuer and Majority Noteholders further
direct the Indenture Trustee to waive receipt of an Opinion of Counsel as
required by Section 11.02 of the Sale and Servicing Agreement.
[Signature Page Follows]

5



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Waiver and
Amendment to be executed by their respective officers thereto duly authorized as
of the date first written above.

                  OPTION ONE OWNER TRUST 2003-5, as Issuer       OPTION ONE LOAN
WAREHOUSE LLC
 
                By:   Wilmington Trust Company, not in its       (as
successor-in-interest to Option One Loan     individual capacity, but solely as
      Warehouse Corporation), as Depositor
 
  Owner Trustee            
 
               
By:
          By:   /s/ William L. O’Neill
 
               
 
               
Name:
          Name:   William L. O’Neill
 
               
 
               
 
               
Title:
          Title:   Treasurer
 
               
 
                OPTION ONE MORTGAGE       WELLS FARGO BANK, NATIONAL
CORPORATION, as Loan Originator and as       ASSOCIATION, as Indenture Trustee
Servicer
               
By:
  /s/ William L. O’Neill       By:    
 
               
 
               
Name:
  William L. O’Neill       Name:    
 
               
 
               
Title:
  Senior Vice President       Title:    
 
               
 
               
 
                :OPTION ONE MORTGAGE CAPITAL       THE MAJORITY NOTEHOLDERS:
CORPORATION, as Loan Originator       CITIGROUP GLOBAL MARKETS REALTY
 
          CORP.    
 
               
By:
  /s/ William L. O’Neill       By:    
 
               
 
               
Name:
  William L. O’Neill       Name:    
 
               
 
               
Title:
  Vice President       Title:    
 
               

Signature Page to Amendment Seven to the Second Amended and Restated Sale and
Servicing Agreement

1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Waiver and
Amendment to be executed by their respective officers thereto duly authorized as
of the date first written above.

                      OPTION ONE OWNER TRUST 2003-5, as Issuer           OPTION
ONE LOAN WAREHOUSE LLC                   (as successor-in-interest to Option One
Loan                 Warehouse Corporation), as Depositor
 
                   
By:
  Wilmington Trust Company, not in its individual capacity
but solely as Owner Trustee     ,          
 
                   
By:
              By:    
 
                   
 
                   
Name:
              Name:    
 
                   
 
                   
Title:
              Title:    
 
                   
 
                    OPTION ONE MORTGAGE           WELLS FARGO BANK, NATIONAL
CORPORATION, as Loan Originator and as           ASSOCIATION, as Indenture
Trustee
Servicer
                   
 
                   
By:
              By:    
 
                   
 
                   
 
              Name:    
Name:
                   
 
                   
 
                   
Title:
              Title:    
 
                   
 
                    ; OPTION ONE MORTGAGE CAPITAL           THE MAJORITY
NOTEHOLDERS: CITIGROUP CORPORATION, as Loan Originator           GLOBAL MARKETS
REALTY CORP.
 
                   
By:
              By:   /s/ Randy Appleyard
 
                   
 
                   
Name:
              Name:   Randy Appleyard
 
                   
 
                   
Title:
              Title:   Authorized Agent
 
                   

Signature Page to Amendment Seven to the Second Amended and Restated Sale and
Servicing Agreement

1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Waiver and
Amendment to be executed by their respective officers thereto duly authorized as
of the date first written above.

                  OPTION ONE OWNER TRUST 2003-5, as       OPTION ONE LOAN
WAREHOUSE LLC Issuer           By:   Wilmington Trust Company, not in its
individual capacity, but solely as
Owner Trustee       (as successor-in-interest to Option One Loan
Warehouse Corporation), as Depositor
 
               
By:
  /s/ Ian P. Monigle       By:    
 
               
 
               
Name:
  Ian P. Monigle       Name:    
 
               
 
               
Title:
  Financial Services Officer       Title:    
 
               
 
                OPTION ONE MORTGAGE       WELLS FARGO BANK, NATIONAL
CORPORATION, as Loan Originator and as       ASSOCIATION, as Indenture Trustee
Servicer
               
 
               
By:
          By:    
 
               
 
               
Name:
          Name:    
 
               
 
               
Title:
          Title:    
 
               
 
                : OPTION ONE MORTGAGE CAPITAL       THE MAJORITY NOTEHOLDERS:
CORPORATION, as Loan Originator       CITIGROUP GLOBAL MARKETS REALTY
 
          CORP.    
 
               
By:
          By:    
 
               
 
               
Name:
          Name:    
 
               
 
               
Title:
          Title:    
 
               

Signature Page to Amendment Seven to the Second Amended and Restated Sale and
Servicing Agreement

1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Waiver and
Amendment to be executed by their respective officers thereto duly authorized as
of the date first written above.

                  OPTION ONE OWNER TRUST 2003-5, as Issuer       OPTION ONE LOAN
WAREHOUSE LLC               (as successor-in-interest to Option One Loan
Warehouse Corporation), as Depositor
 
               
By:
  Wilmington Trust Company, not in its individual capacity, but
solely as Owner Trustee            
 
               
By:
          By:    
 
               
 
               
Name:
          Name:    
 
               
 
               
Title:
          Title:    
 
               
 
                OPTION ONE MORTGAGE       WELLS FARGO BANK, NATIONAL
CORPORATION, as Loan Originator and as       ASSOCIATION, as Indenture Trustee
Servicer
               
 
               
By:
          By:   /s/ Jacquelyn E. Kinbad
 
               
 
               
Name:
          Name:   Jacquelyn E. Kinbad
 
               
 
               
Title:
          Title:   Vice President
 
               
 
                : OPTION ONE MORTGAGE CAPITAL       THE MAJORITY NOTEHOLDERS:
CORPORATION, as Loan Originator       CITIGROUP GLOBAL MARKETS REALTY CORP.
 
               
By:
          By:    
 
               
 
               
Name:
          Name:    
 
               
 
               
Title:
          Title:    
 
               

Signature Page to Amendment Seven to the Second Amended and Restated Sale and
Servicing Agreement

1